NO. 07-10-0477-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL B

                                        FEBRUARY 16, 2012

                                 ______________________________

                                        In the Interest of B.Y.,

                                                                 A Child

                                 ___________________________

               FROM THE 100TH DISTRICT COURT OF DONLEY COUNTY;

              NO. DFC-09-06665; HON. PHIL N. VANDERPOOL, PRESIDING

                                _______________________________

                                       Memorandum Opinion

                                _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Latazha Youngblood Sanchez had her parental rights to B.Y.

terminated and has appealed from that order. Initially, appellant’s appointed counsel

filed an Anders1 brief, however, we found that he had raised an arguable issue on

appeal concerning the failure of trial counsel to timely file points on appeal as required

by the Texas Family Code. We abated the matter back to the trial court for appointment

of new counsel and for that issue to be addressed along with any other issues that

warranted briefing.       Appellant’s newly appointed counsel has now filed a motion to

withdraw, together with an Anders brief wherein he certified that, after diligently
      1
          Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
searching the record, he has concluded that the appeal is without merit. Appellant has

filed a response to the Anders brief.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed several potential areas for appeal. They included 1) the effective assistance

of trial counsel, 2) the sufficiency of the evidence to support termination under the

statutory grounds alleged, and 3) whether termination was in the best interest of the

child. However, counsel then proceeded to explain why the issues were without merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). Upon conducting that review, we

determined that appellant 1) had notice of the grounds proffered for terminating her

parental rights, 2) appeared at the hearing, and 3) through counsel, had the opportunity

to defend against the accusations, present evidence and cross-examine witnesses.

Furthermore, the evidence presented at trial legally and factually supported at least one

of the grounds for termination. See In re P.E.W., 105 S.W.3d 771, 777 (Tex. App.–

Amarillo 2003, no pet.) (holding that though the trial court found several statutory

grounds warranting termination of the parent/child relationship, we need not determine

whether each enjoys the requisite amount of evidentiary support. Instead, the decision

may be affirmed if the evidence supports the existence of one ground and that

termination is in the best interest of the child). The record also contains evidence upon

which the trial court could clearly and convincingly find that termination of appellant’s

parental rights was in the best interest of the child.




                                              2
      This is not to say that this court would have terminated parental rights in this

instance had it been the factfinder. Of course that is not the applicable standard of

review. Instead, we defer to the actual factfinder’s consideration of the evidence. And,

having found no arguable merit to the appeal, we affirm the order for termination and

grant counsel’s motion to withdraw.



                                        Brian Quinn
                                        Chief Justice




                                           3